t c memo united_states tax_court paula m kelly petitioner v commissioner of internal revenue respondent docket no filed date raymond b oothout for petitioner louise r forbes for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the tax_year after a concession ’ the remaining issues for decision are whether petitioner is entitled to claim schedule c expenses for the tax_year and whether petitioner is entitled to an earned_income_credit for some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in milton massachusetts findings_of_fact in petitioner worked in the entertainment media providing freelance makeup services for actors and models working in film television theater and still photography during this time petitioner was also a member of the makeup and hair stylists local union i t s e of new york new york petitioner obtained work in the industry by reading various trade publications and by contacting production companies bringing theatrical productions to the boston area petitioner also apparently obtained some work by referral once petitioner knew there would be work available on a certain date petitioner sent her resume to companies that might hire her parties respondent concedes that petitioner reported rental income in the amount of dollar_figure on schedule c of petitioner's return interested in petitioner's services negotiated a deal memo with petitioner which included the daily rate for her first hours of work overtime pay break time and whether a kit would be provided by the company where she was working after being hired and in order to receive remuneration petitioner recorded her time on a timesheet which she turned in to members of the production staff petitioner was usually paid on a weekly basis petitioner reported schedule c income in the amount of dollar_figure on her income_tax return of this amount petitioner reported form_w-2 income in the amount of dollar_figure form_1099 income in the amount of dollar_figure and income from kit rentals in the amount of dollar_figure petitioner claimed schedule c deductions in the amount of dollar_figure petitioner was reguired to move suddenly in january of during a time at which petitioner was also suffering from depression as a result of both the unforeseen move and her medical_condition petitioner's receipts for paid expenses among other items were lost in a notice_of_deficiency dated date respondent determined that petitioner's form_w-2 income did not gualify as schedule c statutory_employee income and respondent therefore disallowed all of petitioner's offsetting schedule c deductions though it is unclear from the record a kit apparently refers to a makeup kit stocked with cosmetic supplies opinion schedule c expenses at trial petitioner argued that she earned her income in her capacity as an independent_contractor or in the alternative as a statutory_employee even though most of her income was reported as employee wages on forms w-2 therefore as an independent_contractor or as a statutory_employee she properly reported her income and deducted her business_expenses on schedule c deductions are a matter of legislative grace see 292_us_435 a taxpayer bears the burden of proving that she is entitled to her claimed deductions see 290_us_111 sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business no deduction is allowed for personal living or family_expenses see sec_262 taxpayers are required to maintain adequate_records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability see sec_6001 see also menegquzzo v commissioner 43_tc_824 sec_1_6001-1 income_tax regs generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can see 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis see 85_tc_731 sec_274 however requires strict substantiation of certain expenses including those incurred with respect to any listed_property as defined in sec_280f listed_property includes any passenger_automobile see sec_280f d a sec_274 supersedes the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate expenses for listed_property by establishing the amount time place and business_purpose of the expense see sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it see sec_1_274-5t temporary income_tax regs fed reg date a taxpayer must maintain adequate_records with respect to listed_property see sec_1_274-5t temporary income_tax regs fed reg date but where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer's control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate such a deduction by reasonable reconstruction of her expenditures or use see sec_1_274-5t temporary income_tax regs fed reg date petitioner was unable to remember many details regarding her claimed deductions although both petitioner and her witnesses testified that petitioner had once possessed receipts substantiating her schedule c deductions neither petitioner her accountant nor her attorney attempted to reconstruct petitioner's claimed expenditures by contacting businesses or financial institutions with which petitioner conducted business in on the basis of the record we find that petitioner did not substantiate her claimed schedule c expenses therefore we hold that petitioner is not entitled to claim schedule c deductions for the tax_year respondent is sustained on this issue in any event the expenses_incurred would not be allowable on schedule c because petitioner was not in business for herself as explained hereafter in considering whether petitioner was an independent_contractor or an employee we apply common-law rules courts consider various factors to determine whether an employment relationship exists between the parties including the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal's regular business the permanency of the relationship and the relationship the parties believed they were creating see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir no single factor dictates the outcome all the facts and circumstances should be considered id the right of control is ordinarily the crucial factor in determining whether an employer-employee relationship exists see 92_tc_351 affd 907_f2d_1173 d c cir to retain the requisite control_over the details of an individual's work the principal need not stand over the individual and direct every move made by the individual see weber v commissioner supra pincite in this case petitioner's services were fixed by a deal memo which petitioner signed with each production company which hired her the deal memo also fixed petitioner's compensation depending on the circumstances petitioner was variously paid an hourly rate which may or may not have included overtime a flat rate or a rate based on union guidelines the deal memo also covered the timing and length of allowable break time additionally petitioner was required to submit timesheets in order to be paid the deal memo controlled where and when petitioner reported for work and whether her principal would or would not furnish petitioner's makeup kit with regard to the control exerted by the principal petitioner was required to remain on the set for as long as her services were needed additionally the company which hired petitioner could require her to change an actor's makeup according to the company's specifications petitioner also was aware that the production companies she worked for would report her compensation as wage income on a form_w-2 at trial petitioner submitted a document from fps services inc entitled crossroads films -- crew payroll - information instructions the document contained the following language independent contractors corporations we do not pay independent contractors unless they are incorporated in order to be paid as a corporation copies of your articles of incorporation or your corporate seal must be submitted once on file they do not need to be resubmitted corporations can be paid on a timecard or their own invoice important the name of the corporation the federal id and the name and social_security of the employee must be indicated as a corporation you should have your own worker's compensation insurance if you do please provide proof of it to fps if you don't fps will provide it charging crossroads films crossroads films may ask that you reimburse them for this expense petitioner was aware that she could have been treated as an independent_contractor if she had incorporated and that the practice of requiring independent contractors to be incorporated was common in the industry of course if petitioner had incorporated and been treated as an independent_contractor petitioner would then have been required to pay for her own worker's compensation insurance petitioner's testimony combined with the above document clearly outlines the nature of the relationship petitioner and her principal thought they had created that of employer employee petitioner contends in the alternative that she was a statutory_employee pursuant to sec_3121 and thus that she is still entitled to deduct her expenses on schedule c we disagree petitioner clearly does not meet the requirements of sec_3121 as she was not engaged in work as an agent driver commission_driver insurance salesman home worker or traveling salesman furthermore none of the forms w-2 indicated that petitioner was a statutory_employee on the basis of the record we find that petitioner was hired as an employee in her profession as a makeup artist during the tax_year brarned income credit an eligible_individual is allowed an earned_income_credit for the taxable_year in an amount equal to the credit percentage of so much of the taxpayer's earned_income as does not exceed the earned_income amount see sec_32 harned income includes wages salaries tips and other employee compensation plus net_earnings_from_self-employment the amount of earned_income_credit to which petitioner is entitled is a computational matter on the basis of the record we find that petitioner earned gross_income in the amount of dollar_figure for the tax_year and that petitioner had one qualifying_child in therefore based on statutory guidelines for the tax_year we find that the earned_income_credit allowed would be dollar_figure respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
